Citation Nr: 0530187	
Decision Date: 11/10/05    Archive Date: 11/30/05

DOCKET NO.  04-26 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for urinary 
incontinence.

2.  Entitlement to an increased rating for hypertensive heart 
disease with cardiomegaly, now rated 30 percent disabling.

3.  Entitlement to an increased rating for fibromyalgia, now 
rated 20 percent disabling.

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU rating).


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from April 1978 to December 
1983 and from August 1989 to March 1997.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Regional office (RO) in Montgomery, Alabama, 
that increased to 30 percent the rating for hypertensive 
heart disease; that denied an increase in the 10 percent 
rating for fibromyalgia; that denied service connection for 
urinary incontinence; and that denied a claim for entitlement 
to a TDIU rating.  The veteran had been scheduled to testify 
before the Board at a hearing to be held in Washington, D.C.; 
however, she has withdrawn in writing her request for such a 
hearing.

The claims for service connection for urinary incontinence, 
for an increased rating for hypertensive heart disease with 
cardiomegaly, and for a TDIU rating are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
D.C.


FINDINGS OF FACT

1.  All required notices and assistance to the appellant have 
been provided, and all evidence needed for disposition of the 
claims has been obtained.

2.  Fibromyalgia is manifested by muscle spasms and pain in 
the lower extremities, with limitation on functions such as 
standing, walking, sitting, and bending.
CONCLUSION OF LAW

The criteria for an increase in the 20 percent rating for 
fibromyalgia are not met.  38 C.F.R. § 4.71a, Diagnostic Code 
(DC) 5025 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In this case, the RO sent correspondence in November 2002, 
February 2004, and January 2005; a rating decision in 
September 2003; and a statement of the case in July 2004.  
These documents discussed specific evidence, the particular 
legal requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decision.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of that claim by the RO 
subsequent to receipt of the required notice.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  Thus, VA has 
satisfied its duty to notify the appellant.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has also obtained an examination.    Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.

The Board now turns to the sole claim before the Board on the 
merits.  (As noted above, the other claims on appeal are the 
subject of the REMAND below.)

Disability evaluations are determined by application of a 
rating schedule based, as far as can practicably be 
determined, on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2005).  A service-connected 
disability is rated based on specific criteria identified by 
diagnostic codes.  38 C.F.R. § 4.27 (2005).

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2005).  The 
disability must be evaluated from the point of view of the 
veteran working or seeking work and any reasonable doubt 
about the extent of the disability must be resolved in the 
veteran's favor.  38 C.F.R. §§ 4.2, 4.3 (2005).  If there is 
a question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2005).  

Since the issue is entitlement to an increased rating, the 
present level of the disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Fibromyalgia with widespread musculoskeletal pain and tender 
points, with or without associated fatigue, sleep 
disturbance, stiffness, paresthesias, headache, irritable 
bowel symptoms, depression, anxiety, or Raynaud's-like 
symptoms that requires continuous medication for control 
warrants a 10 percent rating.  When the symptoms of 
fibromyalgia are episodic, with the exacerbations often 
precipitated by environmental or emotional stress or by 
overexertion, but are present more than one-third of the 
time, a 20 percent rating is assigned.  A 40 percent rating, 
the highest available under this code, is warranted when 
fibromyalgia is constant, or nearly so, and refractory to 
therapy.  "Widespread pain" means pain in both the left and 
right sides of the body that is both above and below the 
waist, and that affects both axial skeleton (i.e., cervical 
spine, anterior chest, thoracic spine, or low back) and the 
extremities.  38 C.F.R. § 4.71a, DC 5025.

Diagnostic codes predicated on limitation of motion do not 
prohibit consideration of a higher rating based on functional 
loss due to pain on use or due to flare-ups under 38 C.F.R. 
§§ 4.40, 4.45 and 4.59 (2005).  See DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).

On VA examination in January 2000, the veteran complained of 
leg muscle spasms and stiffness with prolonged standing; 
stooping was also painful when she had spasms.  Objectively, 
she had intermittent spasms in her legs; the last flare-up 
had been three days earlier.  The diagnosis was fibromyalgia 
of both legs.

On VA examination in December 2002, the veteran reported 
having lower extremity spasms every morning; increased stress 
increased the pain.  Musculoskeletal examination was within 
normal limits.  No pain or clicking was elicited with any 
joint range of motion.  The diagnosis was fibromyalgia of the 
lower extremities with mild to moderate functional loss due 
to pain.

On vocational rehabilitation evaluation in March 2003, the 
veteran reported that painful spasms in her leg muscles 
affected her ability to stand, walk, bend, lift, carry 
objects, and climb.

On routine follow-up in May 2003, the veteran reported having 
increased pain and stiffness in her knees and legs, not just 
on sitting for prolonged periods, but also on walking and 
standing.  She said that she could not stoop without using 
support; she also described audible popping in both knees 
even when walking.  Other progress notes refer to recurring 
discomfort.  However, no signs were noticed.

In May and November 2004, she reported having spasms in her 
leg muscles.  

Thus, this evidence clearly reflects ongoing complaints of 
fibromyalgia symptoms in the veteran's legs.  However, this 
does not satisfy the definition of "widespread pain" (i.e., 
pain in both the left and right sides of the body that is 
both above and below the waist, and that affects both axial 
skeleton (i.e., cervical spine, anterior chest, thoracic 
spine, or low back) and the extremities).  38 C.F.R. § 4.71a, 
DC 5025.  Moreover, while the veteran has complained of 
constant fibromyalgia symptoms in her legs (muscle spasms, 
stiffness, pain), she has reported such symptoms in 
connection with her rather regular and frequent VA treatment 
only on several occasions.  While certain activities do 
exacerbate the symptoms, the veteran has indicated that 
certain activities relieve the symptoms.  Her disability is 
not demonstrably "constant, or nearly so"; nor is it 
"refractory to therapy."  

The weight of the evidence shows that the veteran's 
fibromyalgia does not presently meet the criteria for an 
increase in the 20 percent rating that is now assigned under 
DC 5025.  As the preponderance of the evidence is against the 
claim, the "benefit-of-the-doubt" rule does not apply, and 
the Board must deny the claim.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

An increased rating for fibromyalgia is denied.


REMAND

The Board remands the claims for service connection for 
urinary incontinence; an increased rating for hypertensive 
heart disease with cardiomegaly; and a TDIU rating.  

Service connection for urinary incontinence

The veteran contends that she is now experiencing urinary 
incontinence that is related to a service-connected 
hysterectomy.

Review of the evidence indicates that the veteran's 
complaints of urinary incontinence have become more 
pronounced recently.  In particular, the complaints appear to 
have developed after the most recent VA examination, which 
was in December 2002.  On the December 2002 VA examination, 
the veteran denied having any new developments with her 
hysterectomy, any dysuria, or any urinary incontinence.  She 
also declined further evaluation.  The diagnosis was status 
post hysterectomy, stable.  However, in January 2003, she 
reported having some problems with urinary incontinence.  And 
on routine follow-up in May 2004, it was noted that her post 
hysterectomy had caused some urinary incontinence.  

On remand, the RO should obtain copies of VA treatment 
records from 2003 to the present that are not already in the 
claims folder.  Additionally, the veteran should be examined 
to determine if she currently has any chronic urinary 
incontinence and for an opinion to assess whether there is 
any relationship between her service-connected hysterectomy 
and any urinary incontinence, if such is diagnosed.

Increased rating for hypertensive heart disease with 
cardiomegaly

The veteran's hypertensive heart disease is now rated 30 
percent disabling.  Although the veteran appeared to express 
satisfaction with the 30 percent rating in her July 2004 
substantive appeal, other statements do not foreclose the 
possibility that she seeks an increased rating for this 
disability.  The Board concludes that she has not clearly 
withdrawn her appeal of this issue; it remains before the 
Board.

First, the RO should obtain any VA treatment records from 
2003 to the present that are not already in the claims 
folder.

Second, remand is necessary because the only VA examination 
of record (from December 2002) does not discuss the 
disability in terms that comport with the relevant rating 
criteria.  A more specialized examination is needed.  

Under the criteria for hypertensive heart disease, a 10 
percent rating is warranted where a workload of greater than 
7 metabolic equivalents (METs) but not greater than 10 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope; 
or where continuous medication is required.  A 30 percent 
rating is warranted where a workload of greater than 7 METs 
but not greater than 10 METs results in dyspnea, fatigue, 
angina, dizziness, or syncope; or when continuous medication 
is required.  (The veteran's hypertensive heart disease with 
cardiomegaly is currently rated as 30 percent disabling.)  A 
60 percent rating is warranted where there is more than one 
episode of acute congestive heart failure in the past year, 
or where a workload of greater than 3 METs but not greater 
than 5 METs results in dyspnea, fatigue, angina, dizziness, 
or syncope, or where there is left ventricular dysfunction 
with an ejection fraction of 30 to 50 percent.  A 100 percent 
rating is warranted where there is congestive heart failure, 
or where a workload of 3 METs or less results in dyspnea, 
fatigue, angina, dizziness, or syncope, or where there is 
left ventricular dysfunction with an ejection fraction of 
less than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 
(DC) 7007 (2005).

A September 2002 chest X-ray showed cardiomegaly without 
congestive heart failure.  This was a new finding; it was 
going to be monitored.    

On VA examination in December 2002, the veteran reported that 
her current hypertension medication appeared to sustain her 
blood pressure; she denied any dizziness, headaches, or 
fatigue.  It was noted that she had a new onset of 
cardiomegaly, confirmed by X-ray.  She had regular rate and 
rhythm.  There was a grade II/VI clicking-like murmur heard 
best at the LL sternal base that was of low intensity.  The 
diagnosis was hypertensive heart disease with cardiomegaly.

Vocational rehabilitation treatment notes from May 2003 
mention a reported heart problem, but no signs were noticed.

None of the evidence discusses the veteran's disability in 
terms of impairment by reference to METs.  In addition, the 
late 2002 findings of recently developed cardiomegaly raise 
the possibility that the disability may have worsened in the 
almost three years since 2002.  On remand, the veteran should 
undergo a cardiovascular examination to assess her 
hypertensive heart disease with cardiomegaly in terms that 
comport with the regulatory requirements.  Specifically, the 
examination must discuss the veteran's symptoms or impairment 
at the MET levels discussed in 38 C.F.R. § 4.104, DC 7007.  
Note (2) at the beginning of 38 C.F.R. § 4.104 also discusses 
the meaning of METs and acceptable measurements thereof.  The 
examination should also discuss all of her cardiovascular 
symptoms and findings, including cardiomegaly.

TDIU rating

The Board must remand the claim for a TDIU rating because it 
is inextricably intertwined with the increased rating claim 
and potentially with the service connection claim, both of 
which are being remanded as well.  See Harris v. Derwinski, 1 
Vet. App. 180 (1991); cf. Holland v. Brown, 6 Vet. App. 443 
(1994).

On remand, the RO should ensure that it receives all VA 
vocational rehabilitation treatment records for the veteran, 
including any assessments, evaluations, on-site inspections, 
or other records that might be relevant to the veteran's 
employability.

In addition, the claims folder includes a June 2000 letter 
from an attorney who had previously represented the veteran 
in connection with a Social Security Administration (SSA) 
disability benefit claim.  It is not clear if the veteran 
ever was awarded SSA disability benefits.  On remand, the RO 
should clarify that matter with the veteran and, if 
necessary, obtain all relevant SSA records pertaining to a 
disability benefits award (including SSA examinations, 
decisions, and associated medical records).

Accordingly, the Board REMANDS these claims for the following 
actions:

1.  Obtain all VA treatment records for 
the veteran from 2003 to the present 
that have not already been associated 
with the claims folder, including any 
VA vocational rehabilitation treatment 
records (such as assessments, 
evaluations, on-site inspections, or 
other records) that might be relevant 
to the veteran's employability.

2.  Clarify whether the veteran has 
ever been awarded SSA disability 
benefits.  If the veteran responds 
affirmatively, obtain all relevant SSA 
records pertaining to a disability 
benefits award (including SSA 
examinations, decisions, and associated 
medical records).

3.  Then, schedule the veteran for an 
examination to assess the current 
nature and severity of her hypertensive 
heart disease and claimed urinary 
incontinence.  Provide the examiner 
with the claims folder.  All necessary 
tests and specialized diagnostic 
evaluations should be performed at this 
time, including exercise tests and, if 
necessary echocardiograms. 

--With respect to the 
cardiovascular disability, the 
examination must discuss the 
veteran's disability in terms 
of impairment by reference to 
METs.  The examination must 
assess her hypertensive heart 
disease with cardiomegaly in 
terms that comport with the 
regulatory requirements, 
including the veteran's 
symptoms or impairment at the 
MET levels discussed in 
38 C.F.R. § 4.104, DC 7007.  
(Note (2) at the beginning of 
38 C.F.R. § 4.104 also 
discusses the meaning of METs 
and acceptable measurements 
thereof.)

--With respect to the claimed 
urinary incontinence, the 
examiner should ascertain 
whether the veteran currently 
has any such reported 
condition.  The examiner 
should also discuss the 
relationship (including any 
relationship by causation or 
by aggravation), if any, 
between the veteran's service-
connected hysterectomy and any 
urinary incontinence that is 
diagnosed. 

4.  Then, readjudicate the claims for 
service connection for urinary 
incontinence; an increased rating for 
hypertensive heart disease with 
cardiomegaly; and a TDIU rating.  If 
the decision on any issue remains 
adverse to the appellant, provide the 
appellant and the representative a 
supplemental statement of the case and 
the appropriate opportunity for 
response.  Then, return the case to the 
Board for its review, as appropriate.

By this remand, the Board expresses no opinion as to the 
ultimate outcome on the merits.  The appellant has the right 
to submit additional evidence and argument on the matters the 
Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The RO must treat these claims expeditiously.  
Claims that are remanded by the Board or by the United States 
Court of Appeals for Veterans Claims must be handled 
expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2005).



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


